DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicants’ arguments, see pages 6-7, filed 3/15/2022, with respect to claims 1-13, 20 have been fully considered and are persuasive. The rejection of 1-13, 20 has been withdrawn. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young 2015/0094650.
	Young discloses a medicine dispensing device (700), which comprises a cup (700) configured to contain a liquid medicine to be dispensed by the medicine dispensing device, the cup including a side wall, a circular bottom element and an open top as seen in Figure 7; and a plurality of dosing indicia (5 mL and 2.5 mL) spaced apart from each other on a surface of the side wall; each dosing indicia being of a different height relative to a reference level and corresponding to different dose of the liquid medicine as seen in Figure 7; a first of the plurality of dosing indicia is separated from a second of the plurality of dosing indicia by approximately 180 degrees on the surface of the side wall as seen in Figure 7; the side wall is frustoconical and each of the plurality of dosing indicia further includes a volumetric indication as seen in Figure 7.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-3, 9-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Young 2015/0094650 in view of Ferrara 2016/0067143.
	Young has taught all the features of the claimed invention except that the plurality of dosing indicia are correlated to a plurality of values of a physical characteristic of a patient. Ferrara teaches the use of a delivery cup (34) with multiple colored dosing indicia (36) of different physical values of a patient.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the application to utilize Farrara’s teaching onto Young’s dosing indicia to be colored, in order to provide and improve visual appearance of the markings/indicia.
Allowable Subject Matter
8.	Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754